DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/11/2018 are accepted.

Examiner’s Note
Regarding 35 U.S.C. 101, the Examiner considered the claim language and eligibility under 101. After considering the claim language, the Examiner determined that limitations such as “conducting the slide operation” is a tangible, real-world action being performed. And further, that the output from the abstract idea (i.e. the mathematical computations being performed) was a practical application to provide information needed in a drilling operation, for example. Therefore, the claims are patent eligible under 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillan et al (US 2017/0243383; hereinafter “Gillan”).
Regarding claim 1: Gillan teaches a method of operating a drilling system (Abstract; 3D toolface wellbore steering visualization used to steer a drill), comprising: inputting a drill plan into a directional drilling system comprising a bottom hole assembly (BHA) (¶18-19), the drill plan comprising a slide drilling operation (¶23); conducting the slide drilling operation, comprising: effecting an incident toolface angle of the BHA for a first distance of the slide drilling operation (¶18, 23); measuring a first toolface angle during the slide drilling operation (elements 406 in Fig. 4; elements 170 in Fig. 1; ¶23, 28, 54); comparing the measured first toolface angle to the incident toolface angle (¶77); calculating an amount of consistency of the toolface angle over the first distance of the slide drilling operation based on the comparison of the measured first toolface angle to the incident toolface angle (¶77; consistency synonymous with error margin); and displaying the amount of consistency of the toolface angle over the first distance of the slide drilling operation to an operator on a display device (element 912 in Fig. 9; visualizations of Fig. 4-6; ¶71, 79).

Gillan teaches:
	Regarding claim 2: further comprising calculating an average toolface angle of the BHA over the first distance of the slide drilling operation, and displaying the average toolface angle of the BHA over the first distance of the slide drilling operation to the operator on the display device (¶53).
Regarding claim 3: further comprising measuring a second toolface angle of the BHA over a second distance (¶54; as this measurement is being performed over time, this is just a repeated measurement, thus a second toolface angle and second of consistency is just the next iteration in those measurements) of the slide drilling operation (elements 406 in Fig. 4; ¶54); comparing the measured second toolface angle to the incident toolface angle (¶77); and calculating a second amount of consistency of the toolface angle over the second distance during the slide drilling operation based on the comparison of the measured second toolface angle to the incident toolface angle (¶77; consistency synonymous with error margin).

Regarding claim 9: Gillan teaches a method of measuring data of a drilling operation (Abstract), comprising: conducting a drilling operation with a directional drilling system comprising a drilling rig (Fig. 1; ¶20), one or more sensors (¶28; elements 170 (a)-(d) in Fig. 1), a controller (element 190 in Fig. 1), and a bottom hole assembly (BHA) (element 170 in Fig. 1); measuring, with the one or more sensors, one or more toolface angles of the BHA during the drilling operation (elements 406 in Fig. 4; elements 170 in Fig. 1; ¶23, 28, 54); calculating, with the controller, a slide stability score for the drilling operation based on the measured one or more toolface angles, the slide stability score representing an amount of consistency of the toolface angle during the drilling operation (¶57; slide score to determine effectiveness; ¶77; consistency synonymous with error margin); and displaying the slide stability score to an operator on a display device (element 912 in Fig. 9; element 430 in Fig. 4; visualizations of Fig. 4-6; ¶57, 71, 79).

Regarding claim 15: Gillan teaches a drilling apparatus (Fig. 1; Abstract) comprising: a drill string comprising a plurality of tubulars (claim 1); a bottom hole assembly (BHA) disposed at a distal end of the drill string (element 170 in Fig. 1); a sensor system connected to the BHA and configured to measure a toolface angle of the BHA (¶28; elements 170 (a)-(d) in Fig. 1); a controller in communication with the BHA and the sensor system (element 190 in Fig. 1), wherein the controller is configured to: determine one or more toolface angles of the BHA during a drilling operation (elements 406 in Fig. 4; elements 170 in Fig. 1; ¶23, 28, 54); calculate a slide stability score for the drilling operation based on the measured one or more toolface angles, the slide stability score representing an amount of consistency of the toolface angle during the drilling operation (¶57; slide score to determine effectiveness; ¶77; consistency synonymous with error margin); and a display device configured to display the slide stability score to a user (element 912 in Fig. 9; element 430 in Fig. 4; visualizations of Fig. 4-6; ¶57, 71, 79).



Gillan teaches:
Regarding claim 16: wherein the toolface angles are azimuth values between 0 and 360 degrees (360 degree representation in Fig. 4).
Regarding claim 17: wherein the controller is further configured to update the slide stability score in real time based on the measured one or more toolface angles (element 912 in Fig. 9; element 430 in Fig. 4; visualizations of Fig. 4-6; ¶57, 71, 79).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gillan et al (US 2017/0243383; hereinafter “Gillan”).
Gillan teaches the method of claim 9 but does not explicitly teach:
further comprising determining an initial motor yield representing an ideal maximum amount of curvature that the BHA is able to execute.
However, it would have been obvious to determine an initial motor yield which represents an ideal maximum amount of curvature that the BHA is able to execute. For instance, in vertical drilling, there are times when a horizontal drilling needs to be initiated off of a vertical borehole. When this is done, there is a transition that is considered in going from the vertical portion to the horizontal portion, and this transition is a curve. The change in inclination per measured length drilled is referred to as a build rate, which is equivalent to a motor yield. Thus, it is known in the art in determining an initial build rate, or motor yield, which would give the maximum amount of curvature that the BHA can execute in performing the drilling. It would have been obvious to one of ordinary skill to determine this initial motor yield as such in order to optimize the drill path and avoid drilling errors and avoid additional time and money spent in drilling the well.

Allowable Subject Matter
Claims 4-8, 10, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: 

    PNG
    media_image1.png
    158
    585
    media_image1.png
    Greyscale

Claims 5-8 are dependent on claim 4.
Claims 10 and 18 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art:

    PNG
    media_image2.png
    140
    539
    media_image2.png
    Greyscale

	Claims 14 and 19-20 are dependent on claims 10 and 18 respectively.
	For the case where there are just two measured angles, so n = 2, the first toolface angle is a, and the second toolface angle is b, this formula appears to simplify to S = cos((b-a)/2), but the examiner is not aware of simplified forms for higher values of n.  The prior art does not disclose or fairly suggest using this formula as opposed to using other formulas (e.g. S’ = cos(b-a)) as a different “slide stability score”, or using other formulas (e.g.  = b-a) as a different measure of the change of the toolface angle, which would not infringe the claims with the recited formula.

Claim 12 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: further comprising calculating an adjusted motor yield representing the maximum amount of curvature of the wellbore that the BHA is able to execute during the drilling operation using the calculated slide stability score.
Claim 13 is dependent on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boone (US 2011/0024191); Benson et al (US 2016/0305230) and Benson et al (US 2015/0233229) teach systems, methods and various elements of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857   

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857